Name: Council Regulation (EC) No 2345/97 of 24 November 1997 providing for the reduction of the tariff rate applicable to imports under the WTO tariff quota for certain live bovine animals
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  agricultural activity;  means of agricultural production;  world organisations
 Date Published: nan

 28.11.1997 EN Official Journal of the European Communities L 326/1 COUNCIL REGULATION (EC) No 2345/97 of 24 November 1997 providing for the reduction of the tariff rate applicable to imports under the WTO tariff quota for certain live bovine animals THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, in the framework of the World Trade Organization (WTO), to open an annual tariff quota of 169 000 head of certain live bovine animals; whereas the tariff rate that is applicable for imports under this quota is composed of a 16 % ad valorem duty and of a specific amount of ECU 582 per tonne; Whereas Council Regulation (EC) No 2179/95 of 8 August 1995, providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement concluded during the Uruguay Round Multilateral Trade Negotiations (1), and Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of Multilateral Trade Negotiations (2) provide for the possibility of reducing the specific amount that is payable on import within the tariff quota for 169 000 head of certain live bovine animals, to ECU 399 per tonne in respect of animals originating in the associated countries of Central Europe; whereas the reduction has been implemented as regards these countries as from 1 July 1995; Whereas similar treatment is envisaged for imports originating in Estonia, Latvia and Lithuania as from 1 July 1996 by virtue of Regulation (EC) No 1926/96 (3); Whereas it is necessary, in view of the international obligations of the Community under the WTO, to ensure that imports from all countries benefit from the reduced in-quota tariff rate whenever a reduction has been, or will be, implemented as regards imports from the associated countries of Central Europe and the Baltic States; whereas therefore provision should be made for the extension of such reduction to imports of live bovine animals from all countries, HAS ADOPTED THIS REGULATION: Article 1 Any reduction of the import duty which is payable under the Community tariff quota for 169 000 head of certain live bovine animals for animals originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria and in Estonia, Latvia and Lithuania shall be extended to all imports under that tariff quota, irrespective of the origin of the animals. Article 2 Detailed rules for the application of this Regulation shall be adopted by the Commission in accordance with the procedure provided for in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common market organization of the market in beef and veal (4). Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply to imports for which licences were issued during the period from 1 July 1995 to 30 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1997. For the Council The President J. POOS (1) OJ L 223, 20. 9. 1995, p. 29. (2) OJ L 328, 30. 12. 1995, p. 31. Regulation as amended by Regulation (EC) No 1595/97 (OJ L 216, 8. 8. 1997, p. 1). (3) OJ L 254, 8. 10. 1996, p. 1. (4) OJ L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 2222/96 (OJ L 296, 21. 11. 1996, p. 50